


110 HR 5696 IH: To make a technical correction to section 3009 of the

U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5696
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2008
			Mr. DeFazio (for
			 himself, Mr. Walden of Oregon, and
			 Mr. Boucher) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To make a technical correction to section 3009 of the
		  Deficit Reduction Act of 2005.
	
	
		1.Reimbursements from the
			 Digital Television Transition and Public Safety FundSection 3009(a) of the Deficit Reduction Act
			 of 2005 (Public Law 109–171) is amended—
			(1)by striking
			 fiscal year 2009 and inserting fiscal years 2009 through
			 2012; and
			(2)by
			 striking no earlier than October 1, 2010 and inserting on
			 or after February 18, 2009.
			
